DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior 35 U.S.C. 101 rejection of claim 12, the 112 rejection of claims 6 and 7 as well as the Double Patenting rejection of the claims (3/2/21) are hereby withdrawn in light of the amendments to the claims and arguments provided by the Applicant (6/2/21). The Amendment to the independent claims incorporate objected allowable subject matter of former claims 4 and 6, obviating the prior art as well as the Double Patenting rejections.

Allowable Subject Matter
Claims 1-3, 7-11 and 13-15 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 10, 13 and 14 including calculating a first and a second number of bits of a total bitrate for respectively performing predictive coding and transform coding of a transition sub-frame of a digital signal where the first number of bits is assigned for predictive coding of the transition sub-frame for a low 
             Lee (US PGPUB 2014/0303965 A1) discloses calculating a first and a second number of bits of a total bitrate for respectively performing predictive coding and transform coding of a transition sub-frame of a digital voice signal, but not the combination of limitation recited in the independent claims.
            Wang (US 6,647,366 B2) discloses a method and a system for controlling the coding rates of a multimode coding system with respect to a sequence of input audio signal frames including allocating a number of bits for transition frames according to a total bit budget, but not the combination of limitation recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658